Citation Nr: 0010627	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  96-24 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a chronic liver 
disorder, claimed as hemochromatosis, and subsequent liver 
transplant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel

INTRODUCTION

The appellant had active service from May 1961 to May 1983.  
This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi. 

In February 1998, The Board remanded this case for further 
development, including a medical expert opinion.  It is now 
returned for adjudication.  Subsequent thereto, there was an 
additional Independent Medical Expert (IME) opinion sought.  
That opinion has been obtained, shared with the appellant's 
representative, and additional presentation has been made.  
The case is now ready for appellate review.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim as to this 
issue.

2.  The evidence of record does not establish that the 
veteran's currently diagnosed chronic liver disorder, claimed 
as hemochromatosis was incurred in or aggravated by military 
service.  

3.  A chronic liver disorder, claimed as hemochromatosis was 
not established until many years after service, and the 
preponderance of evidence shows that it is not related to 
service or to any occurrence or event therein.


CONCLUSION OF LAW

A chronic liver  disorder, claimed as hemochromatosis, was 
not incurred in or aggravated by active duty service.  
38 U.S.C.A. §§ 1110, 1137, 5107(a) (West 1991 & Supp. 1999); 
38 C.F.R. § 3.303 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible. 
All evidentiary assertions are deemed credible for this 
determination.  Further, he has not alleged nor does the 
evidence show that any records of probative value, which 
could be associated with the claims folder and that have not 
already been sought, are available.  The facts relevant to 
the issue on appeal have been properly developed and 
therefore, there is no further duty to assist in developing 
the claim as contemplated by 38 U.S.C.A. § 5107(a).

In adjudicating a well-grounded claim, the Board determines 
whether (1) the weight of the evidence supports the claim or, 
(2) whether the weight of the "positive" evidence in favor of 
the claim is in relative balance with the weight of the 
"negative" evidence against the claim. The appellant prevails 
in either event. However, if the weight of the evidence is 
against the appellant's claim, the claim must be denied. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.304.  A chronic disease listed in 38 C.F.R. § 3.309(a) may 
be presumed to have been incurred in service if it is 
manifest to a degree of 10 percent or more one year following 
the date of separation from service even though there is no 
evidence of such disease during service. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. § 3.307. Moreover, 
cardiovascular-renal disease, including hypertension. (This 
term applies to combination involvement of the type of 
arteriosclerosis, nephritis, and organic heart disease) is an 
early symptom long preceding the development of these 
diseases in their more obvious forms, a disabling 
hypertension within the 1 year period will be given the same 
benefit of service connection as any of the chronic diseases 
listed, including cirrhosis of the liver.  38 C.F.R. § 3.309 
(a) (1999).   Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  

Congenital or developmental defects, absent, displaced or 
supernumerary parts, refractive error of the eye, personality 
disorder and mental deficiency are not diseases or injuries 
in the meaning of applicable legislation for disability 
compensation purposes. 38 C.F.R. §§ 3.303, 4.9.  Diseases to 
which there is a genetic or hereditary predisposition may be 
service connected where the manifestations of the disorder 
are first shown in service.  VAOPGCPRECs 67-90, 82-90, 
(1990), (Precedent Opinions of the General Counsel of the 
VA).

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury. Further, a present disability 
must exist and it must be shown that the present disability 
is the same disease or injury, or the result of disease or 
injury incurred in or made worse by the appellant's military 
service. Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
38 C.F.R. § 3.303(a). Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease occurred in service. 38 C.F.R. § 3.303(d).

A review of the veteran's service medical records reveals no 
complaints, symptomatology, or findings of a chronic liver 
disorder.  Post service medical records beginning in 1992, 
approximately 9 years after service, show diagnoses of 
hemochromatosis, and chronic liver disease.  Other records 
have revealed the onset of some abnormal laboratory findings 
dating from about 1990.

The veteran filed a claim for hemochromatosis in February 
1995. In support of his claim, the file contains his service 
medical records as well as extensive and duplicative copies 
of treatment records from United States Air Force (USAF) 
medical facilities used by the veteran for his post service 
treatment.  These records note that he was diagnosed with 
cirrhosis of the liver in 1990.  They further note a history 
of heavy alcohol use, but he stopped drinking at the 
recommendation of his physician.  

January/February 1995 USAF medical records note that he was 
diagnosed with Laennec's cirrhosis, and hemochromatosis.  He 
was in end stage liver disease (ESLD). The only treatment 
possible was a liver transplant.  The examiner noted that the 
diagnosis of hemochromatosis was presumptive, but as he was 
in ESLD, the diagnosis was not verified at that time.

A medical statement dated in March 1996 from Arthur B. 
Robinson, Major, USAF, MC, noted that he had been treating 
the veteran since October 1994, at which time he diagnosed 
severe liver injury secondary to hemochromatosis, and alcohol 
abuse.  This resulted in severe cirrhosis, requiring a liver 
transplant in mid 1995.  He opined that the veteran suffered 
a liver injury and significant liver damage while on active 
duty, as cirrhosis does not develop over a short time period.  
He stated that it was developing for 30 to 35 years prior to 
the liver transplant.  If the examiners in service had been 
looking for liver damage, they likely would have discovered 
it in service.

A medical statement dated in May 1997 from Michael Lievens, 
Major, USAF, MC, noted he had been treating the veteran since 
1996.  He noted that cirrhosis secondary to hemochromatosis 
was diagnosed in 1992.  Subsequently, he underwent a liver 
transplant in March 1995.  He was told by the veteran that on 
several occasions in service, he was told that he had 
abnormal liver tests, probably due to excessive drinking.  
However the veteran did not believe that he ever drank to any 
significant degree.  In retrospect, it was opined that the 
reported liver test abnormalities were almost certainly due 
to the hemochromatosis.  While he noted that hemochromatosis 
was a hereditary disorder, when it occurred on active duty, 
servicemen were treated, and the disorder was considered by 
medical boards to be in the line of duty.  He opined that he 
did not "see how it is possible this disease was not 
affecting his liver while he was on active duty."

A second medical statement dated in August 1997 from Dr. 
Lievens noted that hemochromatosis could cause diabetes, 
heart disease, as well as cirrhosis of the liver.  There were 
other disorders which had genetic origins such as heart 
disease, cancer, diabetes, and many others for which service 
connection is granted.  In regard to his alcohol consumption, 
Dr. Lievens noted that the veteran claimed to have had no 
more than ten drinks a week.  While this did not help his 
liver disorder, it was besides the point, as others who drank 
alcohol can get service connected.  He noted that references 
to alcohol ingestion were beyond the point, which was, did 
cirrhosis occur and develop while in active service?  Dr. 
Lievens opined that it did.   

The RO requested a medical opinion in August 1997 to 
ascertain whether the veteran's hemochromatosis was 
aggravated by active service, or if there was clinical 
evidence that he had chronic liver disease while on active 
duty.  A medical opinion dated in September 1997 was received 
from a medical doctor who noted that he had carefully 
reviewed every medical document in the file.  He noted the 
following significant medical evidence:

1.  A March 1995 narrative summary of the admission for 
a liver transplant.
2.  The June 1983 retirement examination noting normal 
abdomen and viscera.  The examinee denied all other 
significant medical or surgical history.
3.  A March 1977 service examination noting a history of 
stomach trouble secondary to one time food poisoning in 
1963; and a diagnosis of nervous stomach in 1976.
4.  An October 1976 service medical record noting, 
"patient fully aware that nerves cause his stomach 
distress (anorexia, epig. pain)."
5.  An April 1970 service medical record noting an 
admittance for appendicitis, but no disease found.
6.  A February 1968 service medical record noting a 
hospitalization in 1963 for gastroenteritis.
7.  A December 1964 service examination noting 
occasional gastritis after eating spicy food or drinking 
beer.
8.  A January 1963 service hospitalization record noting 
a soft abdomen, slight guarding in lower left and right 
quadrants. 

The reviewing physician opined that the veteran's 
hemochromatosis was not aggravated by active duty.  While the 
aforementioned medical records items 2 through 8 revealed 
various abdominal complaints, these were not at the site of 
the liver.  He noted that, "one would expect the liver area 
to be isolated as the source of complaint in at least one of 
the 7 documented examinations."  He further noted that, 
"hepatomegaly is present in 95% of symptomatic cases of 
hemochromatosis according to 'Harrison's Principles of 
Internal Medicine, 9th. Ed., Page 489,  yet it was not 
mentioned by any of the doctors in 7 examinations in which 
abdominal findings were recorded."  Finally, he noted that 
chronic abdominal pain was normally a symptom of 
hemochromatosis and it was also not found in the service 
medical records. As such he found there was no clinical 
evidence of chronic liver disease on active duty.

The Board noted the complex medical, legal, and factual 
pattern of this case and remanded it in February 1998, for 
further development.  This included an attempt to obtain 
copies of all medical treatment records from the USAF Keesler 
Medical Center from 1988 and on, as well as any other 
treatment received prior to the early 1990s.  Afterwards the 
entire claims folder with all attached medical records was to 
be forwarded to a hepatologist for a medical opinion. 

A VA expert opinion was rendered in June 1998.  The physician 
noted the veteran had recently received a liver transplant 
due to ESLD, due to alcohol liver disease and 
hemochromatosis.  A review of the medical records failed to 
reveal any documented liver disease prior to 1990.  In fact 
he found that several tests for liver dysfunction performed 
between 1966 and 1983 were consistently within normal limits.  
In addition the physical examination prior to discharge from 
service in 1983, was normal with no stigmata of chronic liver 
disease.  Hepatitis B, and C serology, as well as HIV tests 
were negative.  Thus there was no evidence of liver disease 
in the veteran's medical record until 1992, when he presented 
with abnormal LFTs, ascites, and encephalopathy.  

The physician opined that there were no clinical findings of 
any chronic liver disease in service; or, any clinical 
findings suggesting that a chronic liver disorder was present 
prior to service.  The first sign of a chronic liver disease 
was in 1992, 9 years after service.  The physician added that 
while it was still possible that the veteran had chronic 
liver disease prior to separation from service, there is no 
evidence to that effect.  In his opinion, it was more likely 
that the liver disorder began after discharge from service.  
He added that, it was not unusual for cirrhosis to develop 
within 8-10 years after the initial insult, particularly for 
disease associated with hepatitis B, alcohol, and autoimmune 
disease.  On the other hand, hepatitis C associated liver 
disease is a long process, and may take 20-30 years to reach 
ESLD.  However the veteran's serology was negative for HCV 
antibody.

At an RO hearing in November 1998, the veteran testified, in 
essence, that probably at least 7 or 8 times during service 
he was told that he had abnormal liver tests and should stop 
drinking.  He said that he only drank a couple of beers a 
week, but quit drinking all together after being told to do 
so.  He was first told he had a liver problem in 1992, after 
a physician noted his skin color.  He was tested and told he 
had hemochromatosis. 

In September 1999, the Board requested an independent medical 
expert (IME) opinion, prior to adjudicating this claim.  The 
medical expert noted that there was no historical, physical, 
or biochemical evidence in the medical records from 1961 to 
1983 indicating that the veteran had liver disease.  
Therefore, during that period the liver disease could not be 
documented.  

It appeared that after the veteran left service, he increased 
his intake of alcohol.  There was a family history of 
alcoholic cirrhosis noted.  While the records revealed many 
references to a diagnosis of idiopathic hemochromatosis (IH), 
there was no firm documentation for that diagnosis.  In 1990, 
he was found to have elevated transaminases and told to stop 
using alcohol, which he did.  In 1994, he was reported to 
have bronzed skin, and found to have a ferritin level of 700.  
He had 15 phlebotomies which decreased ferritin to 110.  
Fifteen phlebotomies would remove 3.5 g of iron which is not 
a lot of iron in patients with IH.  Thus it was unclear 
whether he had that disease.  In the expert's opinion, it was 
more likely that he had alcohol liver disease, which became 
manifest after discharge from service when he was drinking 
more.  If indeed, which the examiner felt was unlikely, that 
the veteran had IH, it would have been present during 
service, as this was a hereditary disease that began after 
birth.  However there was no evidence on record to 
substantiate it.

After reviewing all the evidence on file, it is the 
conclusion of the Board that the overwhelming weight of the 
persuasive evidence is against the claim, and that as such 
the claim is denied.

Several pieces of persuasive medical evidence have been 
submitted in support of the veteran's claim as previously 
noted.  Included in the submissions is Dr. Robinson's March 
1996 statement noting an October 1994 diagnosis of severe 
liver injury secondary to hemochromatosis, and alcohol abuse; 
and his opinion that the veteran suffered a liver injury and 
significant liver damage while on active duty.  He based this 
opinion on the fact that cirrhosis does not develop over a 
short time period, and it was developing for 30 to 35 years.  
In the alternative, however, he was unable to point to one 
signal laboratory or clinical findings which would support 
the conclusion.  Other examiners have indicated that 
cirrhosis may develop over a much shorter period.

The medical statements dated in May 1997, and August 1997 
from Dr. Lievens, were also persuasive.  These noted that the 
veteran told him that on several occasions in service, he was 
told that he had abnormal liver tests.  In retrospect, the 
examiner concluded liver test abnormalities were almost 
certainly due to hemochromatosis.  He noted that 
hemochromatosis was a hereditary disorder, and he did not 
"see how it is possible this disease was not affecting his 
liver while he was on active duty."  In regard to his 
alcohol consumption, while this did not help his liver 
disorder, it was besides the point, which was, did cirrhosis 
occur and develop while in active service?  Dr. Lievens 
opined that it did.  Again, however, there is no clinical 
evidence to support the opinion.  All clinical studies in 
service were noted by other reviewers to be normal.  Dr. 
Lievens did not point to any abnormality, but based his 
conclusion on the history as provided.  As noted, that 
history is not confirmed on any of the clinical records.  In 
fact, later clinical records record the first reported 
abnormal liver studies as being shown in 1990.

However, several other more persuasive pieces of medical 
evidence have been submitting to rebut this medical evidence.  
The medical doctor who did the independent review for the RO, 
in his September 1997 report, opined that the veteran's 
hemochromatosis was not aggravated by active duty.  He noted 
there was no clinical evidence of chronic liver disease on 
active duty, and no history of chronic abdominal pain, 
normally a symptom of hemochromatosis, in the service medical 
records. 

A VA expert opinion in June 1998, noted the medical records 
failed to reveal any documented liver disease prior to 1990.  
Several liver dysfunction tests performed between 1966 and 
1983 were consistently within normal limits.  In addition the 
physical examination prior to discharge, from service in 
1983, was normal with no stigmata of chronic liver disease.  
Hepatitis B, and C serology, as well as HIV tests were 
negative.  The expert opined that there were no clinical 
findings of any chronic liver disease in service; or, any 
clinical findings suggesting that a chronic liver disorder 
was present prior to service.  The first sign of a chronic 
liver disease was in 1992, 9 years after service.  The 
physician added that in his opinion, it was more likely that 
the liver disorder began after discharge from service.  He 
added that, it was not unusual for cirrhosis to develop 
within 8-10 years, particularly for disease associated with 
hepatitis B, alcohol, and autoimmune disease.  On the other 
hand, hepatitis C associated liver disease is a long process, 
and may take 20-30 years to reach ESLD.  However the 
veteran's serology was negative for HCV antibody.

Finally, the IME requested in September 1999, also noted no 
historical, physical, or biochemical evidence in the medical 
records from 1961 to 1983 indicating that the veteran had 
liver disease. While the records revealed many references to 
a diagnosis of idiopathic hemochromatosis (IH), there was no 
firm documentation for that diagnosis.  In the expert's 
opinion, it was more likely that he had alcohol liver 
disease, which became manifest after discharge from service 
when he was drinking more.  The examiner noted that if the 
veteran had hemochromatosis, it would have been present 
during service, as this was a hereditary disease that began 
after birth.  However there was no evidence on record 
substantiating that.  Even if so, this would not be a basis 
for service connection as there is no showing that the 
disorder was first manifested or was aggravated by service or 
event or occurrence therein.

After a careful review of the evidence, the Board, while 
sympathetic to the veteran, essentially rejects the veteran's 
physician's opinions that the veteran developed a chronic 
liver disorder during service.  The Board finds no support 
for such a proposition in the medical records.  Further, the 
VA expert opinion in June 1998 essentially refutes Dr. 
Robinson's opinion that the veteran's cirrhosis developed 
over 30 to 35 years.  He pointed out that this type of 
cirrhosis was caused by hepatitis C.  However, the veteran's 
serology was negative for HCV antibodies.  In addition, the 
IME requested by the Board opined that nothing contained in 
the veteran's complaints during service supported symptoms of 
hemochromatosis. Accordingly, the Board finds that the 
service medical records, and the medical statements from the 
veteran's physicians are not persuasive to form the basis of 
a diagnosis of a chronic liver disorder, claimed as 
hemochromatosis occurring during the veteran's period of 
service.

Moreover, the Board accords greater weight to the IME's 
opinion because he was requested to address the specific on 
appeal, i.e. whether the veteran's liver transplant, was 
secondary to alcohol liver disease, or to hemochromatosis, 
and was it more likely than not that the liver disorder 
resulting in the liver transplant, claimed as 
hemochromatosis, was incurred in or aggravated by military 
service.  The Board particularly notes that, unlike the 
treating physicians who offered opinions, the IME reviewed 
the entire claims file, including service medical records and 
post-service medical evidence.  Further, the IME specifically 
opined that there was no evidence in service to substantiate 
that the veteran had chronic liver disease, or 
hemochromatosis.  Thus, the Board finds the contemporaneous 
medical records and the IME's opinion more persuasive than 
statements made on the veteran's behalf years after the 
veteran's separation from service.  

Finally, the Board has also considered the statements of the 
veteran to the effect that his chronic liver disorder began 
in service.  His statements do not provide a basis for 
relating any symptomatology in service to a chronic liver 
disorder diagnosed in 1992.  Although the veteran is 
competent to describe symptomatology, the statements are not 
competent or credible evidence of a diagnosis, date of onset, 
or medical causation of a disability.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); Miller v. Derwinski, 2 Vet. 
App. 578, 580 (1992).  The veteran's assertions alone are not 
deemed to be credible in light of the preponderance of 
evidence showing no medical causation between symptomatology 
in service and any current disability.  Id.  In the absence 
of competent, credible evidence of a causal relationship, the 
Board must conclude that the preponderance of the evidence is 
against the veteran's claim and the claim is denied.  


ORDER

The claim for entitlement to service connection for a chronic 
liver disorder, claimed as hemochromatosis, and subsequent 
liver transplant is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 
- 9 -


- 8 -


